Title: To Benjamin Franklin from William Scot, 1 October 1779
From: Scot, William
To: Franklin, Benjamin


Ser
Leorient 1st Octr. 1779—
I Am at this time Necessiated to apply to your honnour for protection in my preasent Condition and I hope Ser you will excuse the freedom I has taken. I am Ser, a subject to the states of Ammerica and has Been since the Commencment of the war. I Came to Nance in the General washington where I Contracted a Disorder and Before I was Recoverd the Vessle saild and left on shore I heard from there that there was some Ammerican Vessels in leorent. I Gote from the Commisonarey a pass and Came to this place and as there was no Ammerican Vessels when I Came I was Obligd to goe on Board a french privateer where I served my Cruise wich was for six months and on applyin for my freedom to ship on Board some of our Vessels in this port the turnd me over to a french man of War and on my Refuseing to serve, the has Committed me to prison as an english prisoner, where I has Been 5 Days with out aney thing to eat or Drink.
I has not aney thing to eat or Drink onless what the english prisoners Gives me out of there allowance to Keep one from starving, wich is not much Beetter with them. I have made my application to the Commisonarey how tells me he has nothing to Do with it. I hope your honnour will Consider my Circumstance wich is Moste wretched at preasent and what adds more to my Missery is my wife and three small Childern I left Behinde me in Baltemore fellspoint. There is two more with me In my preasent Condittion wich enterd on Board the Cruiser with me one the mate of a Brig belongin to Boston the Other has Been two years six months prisoner In england and was exchangd—the first Carteel. We Ser lays our Cause at your Honour Discreetion and Hope you will Consider our preasent Condittion and Release us from this wretched place wich is the prayers of your most Obednt Huble Servant
William Scot

P.S. we expects Orders every Day to Be Marchd with the Other prisoners to some other prison

  
Addressed: To / the Right Hounerable Dr / Franklin Ambasedor of / the United States of / Ammerica / Paris
Notation: William Scot Oct 1. 79
